SYLLABUS

(This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.)

          Justin Wild v. Carriage Funeral Holdings, Inc. (A-91-18) (082836)

(NOTE: The Court did not write a plenary opinion in this case and instead affirms
the judgment of the Appellate Division substantially for the reasons expressed in
Judge Fisher’s opinion, published at 458 N.J. Super. 416 (App. Div. 2019).)

Argued February 4, 2020 -- Decided March 10, 2020

PER CURIAM

       In this appeal, the Court considers whether plaintiff Justin Wild’s unlawful
discrimination suit against his former employer and others, based in part on the Law
Against Discrimination (LAD), was properly dismissed in light of certain language in the
New Jersey Compassionate Use Medical Marijuana Act (Compassionate Use Act).

       Plaintiff alleged that, in 2013, he began working for Carriage Funeral Holdings,
Inc. (Carriage), as a licensed funeral director. In 2015, plaintiff was diagnosed with
cancer. As part of his treatment, his physician prescribed marijuana as permitted by the
Compassionate Use Act. In May 2016, while working a funeral, a vehicle plaintiff was
driving was struck by a vehicle that ran a stop sign. At the hospital, plaintiff advised a
treating physician that he had a license to possess medical marijuana. The physician
responded that “it was clear [plaintiff] was not under the influence of marijuana, and
therefore no blood tests were required.” Defendant David Feeney indicated that plaintiff
would need a test to return to work.

        The following week, plaintiff worked at a funeral. Several days later, Feeney told
plaintiff that “corporate” was unable to “handle” his marijuana use and that his
employment was “being terminated because they found drugs in your system.” Feeney
also said he called defendant Ginny Sanzo to tell her plaintiff had been terminated
because of “drugs.” In a June 3, 2016 letter, “corporate” advised plaintiff he had been
terminated not because of his drug use, but because he failed to disclose his use of
medication, which might adversely affect his ability to perform his job duties.

       A couple of months after the termination of his employment, plaintiff’s mother
received a telephone call from someone who worked for another funeral home who said
she heard plaintiff was fired because he was “a drug addict” and said that rumor made the
rounds at the Bergen County Funeral Directors’ Association meeting.
                                             1
       Based on those allegations, plaintiff claimed Carriage could not lawfully terminate
his employment without violating the LAD. The trial court granted defendants’ motion
to dismiss after determining that the Compassionate Use Act “does not contain
employment-related protections for licensed users of medical marijuana.” The Appellate
Division reversed. 458 N.J. Super. 416, 421, 435 (App. Div. 2019).

       The Appellate Division observed that “plaintiff alleges a disability that qualified
his use of medical marijuana” and that the LAD makes it unlawful “[f]or an employer,
because of the . . . disability . . . of any individual, . . . to discharge . . . or to discriminate
against such individual . . . in terms, conditions or privileges of employment,” id. at 427
(quoting N.J.S.A. 10:5-12(a)), “unless the nature and extent of the disability reasonably
precludes the performance of the particular employment,” ibid. (quoting N.J.S.A. 10:5-
4.1). The appellate court then rejected plaintiff’s contention that the Compassionate Use
Act was in conflict with the LAD. Id. at 428. Stressing the Compassionate Use Act’s
express provision that “[n]othing in this act shall be construed to require . . . an employer
to accommodate the medical use of marijuana in any workplace,” ibid. (quoting N.J.S.A.
24:6I-14), the appellate court stated, “Those words can only mean one thing: the
Compassionate Use Act intended to cause no impact on existing employment rights. The
Compassionate Use Act neither created new employment rights nor destroyed existing
employment rights; it certainly expressed no intent to alter the LAD,” ibid.

       Ultimately, the Appellate Division determined that this “matter boils down to . . .
whether plaintiff sufficiently stated one or more causes of action under the LAD.” Id. at
429. The court noted defendants’ argument “that plaintiff failed to sufficiently allege an
LAD claim because he did not allege defendants were aware of his alleged disability nor
did he allege that an accommodation was sought” but concluded that defendants were
mistaken: although “plaintiff pleaded his claims” via “dozens of enumerated
paragraphs,” the allegations set forth in those paragraphs, summarized above, “more than
adequately rebut the claim that plaintiff failed to allege this necessary aspect of his LAD
claims.” Id. at 430-32. The court stressed that “it is enough to survive [a motion to
dismiss for failure to state a claim upon which relief might be granted] that a plaintiff has
uttered the allegations required to support the causes of action asserted.” Id. at 433.

       The appellate court also noted that “just because” the Compassionate Use Act does
not “‘require . . . an employer to accommodate the medical use of marijuana in any
workplace’ does not mean that the LAD may not impose such an obligation, particularly
when the declination of an accommodation to such a user relates only to use ‘in any
workplace.’” Id. at 433-34 (quoting N.J.S.A. 24:6I-14). Stressing that plaintiff “alleged
only that he sought an accommodation that would allow his continued use of medical
marijuana ‘off-site’ or during ‘off-work hours,’” the Appellate Division reversed the
dismissal of his LAD claims. Id. at 434.

       The Court granted certification. 238 N.J. 489 (2019).
                                                 2
HELD: The judgment of the Appellate Division is affirmed substantially for the reasons
expressed in that court’s opinion. The Court declines, however, to adopt the Appellate
Division’s view that “the Compassionate Use Act intended to cause no impact on existing
employment rights.” See 458 N.J. Super. at 428.

1. The Court concurs with the Appellate Division that plaintiff has stated a claim
sufficient to survive defendants’ motion to dismiss and that there is no conflict between
the Compassionate Use Act and the LAD. (pp. 2-3)

2. The Court notes, however, that as plaintiff acknowledged at oral argument, had the
Legislature not enacted the Compassionate Use Act, he would have no LAD claim for
disability discrimination or failure to accommodate following the termination of his
employment. The Compassionate Use Act does have an impact on plaintiff’s existing
employment rights. In a case such as this, in which plaintiff alleges that the
Compassionate Use Act authorized his use of medical marijuana outside the workplace,
that Act’s provisions may be harmonized with the law governing LAD disability
discrimination claims. Two particular provisions of the Compassionate Use Act may
affect a LAD discrimination or failure to accommodate claim in certain settings. In
N.J.S.A. 24:6I-14 (2018), the Legislature provided that “[n]othing in [the Compassionate
Use Act] shall be construed to require . . . an employer to accommodate the medical use
of marijuana in any workplace.” In N.J.S.A. 24:6I-8 (2018), the Legislature further
stated in part that the Act “shall not be construed to permit a person to: a. operate,
navigate or be in actual physical control of any vehicle, aircraft, railroad train, stationary
heavy equipment or vessel while under the influence of marijuana.” To the extent that
the circumstances surrounding a LAD disability discrimination claim were to implicate
one or both of those provisions of the Compassionate Use Act, the Act would have an
impact on that claim. (pp. 3-4)

3. At this early stage of this case, in which the facts have yet to be developed and
plaintiff’s allegations are entitled to every reasonable inference of fact, those provisions
do not bar his cause of action. Plaintiff has properly stated a claim under the LAD. (p. 5)

       AFFIRMED.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON,
FERNANDEZ-VINA, SOLOMON, and TIMPONE join in this opinion.




                                              3
       SUPREME COURT OF NEW JERSEY
             A-91 September Term 2018
                        082836


                      Justin Wild,

                Plaintiff-Respondent,

                           v.

             Carriage Funeral Holdings,
       Inc. d/b/a Feeney Funeral Home, LLC;
         David B. Feeney, and Ginny Sanzo,

               Defendants-Appellants.

       On certification to the Superior Court,
   Appellate Division, whose opinion is reported at
       458 N.J. Super. 416 (App. Div. 2019) .

       Argued                      Decided
   February 4, 2020              March 10, 2020


Steven J. Luckner argued the cause for appellants
(Ogletree, Deakins, Nash, Smoak & Stewart, attorneys;
Steven J. Luckner and Michael J. Riccobono, on the
briefs).

Jamison M. Mark argued the cause for respondent (The
Mark Law Firm, attorneys; Jamison M. Mark, on the
brief).

Mayur P. Saxena, Assistant Attorney General, argued the
cause for amicus curiae Attorney General of New Jersey
(Gurbir S. Grewal, Attorney General, attorney; Melissa
H. Raksa, Assistant Attorney General, of counsel, and
Mayur P. Saxena, on the brief).

                           1
            Elizabeth Zuckerman argued the cause for amicus curiae
            National Employment Lawyers Association of New
            Jersey (Mason, Griffin & Pierson, attorneys; Elizabeth
            Zuckerman, on the briefs).

            Dillon J. McGuire argued the cause for amicus curiae
            American Civil Liberties Union of New Jersey (Pashman
            Stein Walder Hayden and American Civil Liberties
            Union Foundation, attorneys; CJ Griffin and Jeanne
            LoCicero, of counsel, and Dillon J. McGuire, on the
            brief).


                                 PER CURIAM


      The judgment of the Superior Court, Appellate Division is affirmed

substantially for the reasons expressed in Judge Fisher’s thoughtful published

opinion. We add the following brief comments.

      We concur with the Appellate Division that at the pleading stage of this

case, in which the facts have yet to be developed and plaintiff is entitled to

every reasonable inference of fact, plaintiff has stated a claim sufficient to

survive defendants’ motion to dismiss under Rule 4:6-2. Wild v. Carriage

Funeral Holdings, Inc., 458 N.J. Super. 416, 423-24 (App. Div. 2019) (citing

Printing Mart-Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 746 (1989)).

We share the Appellate Division’s view that there is no conflict between the

Compassionate Use Medical Marijuana Act (Compassionate Use Act),



                                         2
N.J.S.A. 24:6I-1 to - 16,1 and the Law Against Discrimination (LAD), N.J.S.A.

10:5-1 to -49. Id. at 428.

      We decline, however, to adopt the Appellate Division’s view that “the

Compassionate Use Act intended to cause no impact on existing employment

rights.” Ibid. Plaintiff’s LAD disability discrimination claim derived in part

from his assertion that, outside the workplace, he lawfully used medical

marijuana prescribed for him in accordance with the Compassionate Use Act ,

which decriminalized the use of medical marijuana for “any qualifying patient,

primary caregiver, alternative treatment center, physician, or any other person

acting in accordance with” its terms. N.J.S.A. 24:6I-6(a) (2018); N.J.S.A.

2C:35-18. Plaintiff specifically alleged that his medical marijuana was

prescribed for “medical treatment [and] pain management” pursuant to the

Compassionate Use Act. As plaintiff acknowledged at oral argument, had the

Legislature not enacted the Compassionate Use Act, he would have no LAD

claim for disability discrimination or failure to accommodate following the

termination of his employment.




1
  The Compassionate Use Act was amended after the events of this case. See
L. 2019, c. 153, § 1 (2019). The Court therefore cites and applies the statutory
provisions as they existed prior to the 2019 amendments, as indicated by the
“(2018)” parenthetical. The cited provisions were all modified in 2019.
                                         3
      The Appellate Division correctly identified plaintiff’s disability

discrimination and failure to accommodate causes of action as LAD claims to

be evaluated under LAD standards, Wild, 458 N.J. Super. at 429-32; however,

the Compassionate Use Act does have an impact on plaintiff’s existing

employment rights. In a case such as this, in which plaintiff alleges that the

Compassionate Use Act authorized his use of medical marijuana outside the

workplace, that Act’s provisions may be harmonized with the law governing

LAD disability discrimination claims.

      We add only that two particular provisions of the Compassionate Use

Act may affect a LAD discrimination or failure to accommodate claim in

certain settings. In N.J.S.A. 24:6I-14 (2018), the Legislature provided that

“[n]othing in [the Compassionate Use Act] shall be construed to require . . . an

employer to accommodate the medical use of marijuana in any workplace.” In

N.J.S.A. 24:6I-8 (2018), the Legislature further stated in part that the Act

“shall not be construed to permit a person to: a. operate, navigate or be in

actual physical control of any vehicle, aircraft, railroad train, stationary heavy

equipment or vessel while under the influence of marijuana.” To the extent

that the circumstances surrounding a LAD disability discrimination claim were

to implicate one or both of those provisions of the Compassionate Use Act, the

Act would have an impact on that claim.

                                         4
       At this early stage of this case, in which the facts have yet to be

developed and plaintiff’s allegations are entitled to every reasonable inference

of fact, we do not view those provisions to bar his cause of action. We agree

with the Appellate Division that plaintiff has properly stated a claim under the

LAD.



      CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, FERNANDEZ-VINA, SOLOMON, and TIMPONE join in this
opinion.




                                         5